Case 1:20-cv-03685-JMF Document 63 Filed 02/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

A.D.R:S.,

Petitioner,
20-CV-3685 (JMF)
-v-
ORDER
MONTY WILKINSON, et al.,

Respondents.

 

JESSE M. FURMAN, United States District Judge:

Upon review of the parties’ joint letter at ECF No. 62, the Court is tentatively inclined to
grant Plaintiff's request for a stay. The Court will hold a telephone conference to address the
request for a stay, and whether or when supplemental briefing would be appropriate, tomorrow,
February 24, 2021, at 2:30 p.m. The parties should join the conference by calling the Court’s
dedicated conference line at (888) 363-4749 and using access code 542-1540, followed by the
pound (#) key. (Members of the public and press may also attend using the same dial-in
information; they will not be allowed to speak during the conference.)

Counsel should review the Court’s Emergency Individual Rules and Practices in Light of
COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman. As stated in Rule
2(C)(i1), no later than 24 hours before the conference, the parties shall send a joint email to
the Court with a list of counsel who may speak during the teleconference and the telephone
numbers from which counsel expect to join the call.

SO ORDERED. Cy ; /
Dated: February 23, 2021

New York, New York fare NC EZRMAN

bc States District Judge
